[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT TWO)
This property is located in the Town of Shelton known as 8-14
CT Page 13450 Maple Street and was part of the revaluation under the State mandate.1 The total assessment of the property was $332,100, with a seventy percent assessment of $232,470. The plaintiff has filed an appeal from this taxation for the reason that it far exceeded the fair value of the property. The plaintiff claims an overappraisal of $162,100 and a gross assessment value of $160,000.
The defendant's appraiser indicates the value could have a figure of $300,000. However, it appears that the condition of the property was never examined as to the interior by the defendant's appraiser. The only testimony received by this court was from the plaintiff's appraiser, who indicated that the entire property units were below average condition. The court reduces the gross assessment value to $290,000, with the seventy percent value reduced to $203,000. Therefore, judgement is for the plaintiff for a tax rebate based on a gross assessment reduction of $42,100 and a seventy percent value reduction of $29,470. Costs and interests of said rebate shall be reduced from future tax bills in accordance with state statute. Said reduction will be from the date of assessment.
Philip E. Mancini, Jr. State Trial Referee